ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Marinis Bros., Inc.                         )         ASBCA No. 59783
                                            )
Under Contract No. W912BU-10-C-0050         )

APPEARANCES FOR THE APPELLANT:                        Michael F. McKenna, Esq.
                                                      Levi W. Barrett, Esq.
                                                       Lewis & McKenna
                                                       Saddle River, NJ

APPEARANCES FOR THE GOVERNMENT:                        Thomas H. Gourlay, Jr., Esq.
                                                        Engineer Chief Trial Attorney
                                                       Amanda G. Phily, Esq.
                                                        Engineer Trial Attorney
                                                        U.S. Army Engineer District, Philadelphia

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 29 April 2015

                                                1
                                                    MARK N. STEMPLER
                                                    Administrative Judge
                                                    Acting Chairman
                                                    Armed Services Board
                                                    of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59783, Appeal ofMarinis Bros., Inc.,
rendered in conformance with the Board's Charter.

       Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals